West, J.,
Dissenting. — There is direct conflict in the evidence in this case upon a question of fact, namely, whether there was such a marriage as the statute recognizes between the parents of complainants ’ father. If there was not such a marriage complainants’ father possessed no inheritable blood, could not inherit any interest in the property and complainants acquired none upon the death of their father and grandfather. Considering this controverted question of fact, the Court held that complainants “have failed 'to prove their right of inheritance” and *224dismissed the bill. Upon the familihr principle that the findings of the chancellor on questions of fact should not be disturbed by an Appellate Court unless such findings are clearly shown to have been erroneous, the decree appealed from in this ease should be affirmed because there is sufficient evidence in the record to support the decree. This, it seems to me, is the controlling question, and the question of the construction of the statute is not necessarily involved.